 

‘Case 3:21-cv-00865-G-BN Dood Su BOiGS5/21 Page 1 of.38 . RagelD 5

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF. AS bi 9009

ORIGINAL _RaWpo DIVISION — :
ne
Plejntiff

S-21CV0865 -¢

Defendant 4

 

 

 

 

 

 

 

 

 

 

 

 

“Attach additional pages as needed
Date 4] sab al

€ ; .
Signature pal Mssanit: Heaelisascr
Print Name erg | Durant Hender Son

Address [a2 Ybuh &
City, State, Zip_DOMlas Tx 7 <225/

Telephone S- =

 

 

 
ase 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 2of38 PagelD 6

*Additional Page(s)

 

 

7 YA Ag ¢ yi
7 7 < 7 oi Li OI A —S
fla MMI Al hs Atietia Uf firral C4 C
: /, we 4 us fan LEMOS
LV 4A-Cimran CAL ACL 41 A Las

LAL SI LLM Aa LEP LAC
Adianbug Mendleson ted Lous at,

cea ae Hess aang Hdl ters. Cpa

S.
7 Sch $3 -) 973

—Ktatn Maal £206 Maal ut goporeble flor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
A hore Lia, t lf
y 6
|
|
|
|
|
|
|
|
|
|
2
Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 3of38 PagelD7
*Additional Page(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
*° Offieral - *

EE UNITED STATES PITTI ere erat Lech
POSTAL SERVICE « Confirmation Letter

VERIFICATION REQUIRED YOUR OLD ADDRESS bal

  

   

    
 

Mail will be forwarded for all persons

 

at the old address of the following business: CHEVRON
CHEVRON 9655 CHIMNEY HILL LN APT 2064
DALLAS TX 75243-2923

Your mail will be forwarded to your
NEW address, as you requested, on:

NOV 16, 2020

If you want to view or cancel this YOUR NEW ADDRESS

change-of-address order or change the
date to start forwarding your mail, visit

00001121 1
managemymove.usps.com and enter your Bodo 21 00101765 1

 

Confirmation Code or scan the QR code to fof pyn Ry gyeedngg gh of fog LAU Lg JOU {Uf gyegal EEL AGGL MME
get started.
. CHEVRON
7031 $238 2000 2010 2001 N FITZHUGH AVE APT 114
DALLAS TX 75204-4684
Sie
le
Please retain this Official Change-of-
Address Confirmation page for your records MAIL FORWARDING EXPIRATION DATES
as local agencies and/or resources may
requre it for proof of your move. . 1® naw: ®
First Class Mail’, Priority Mail
Additional Business Alias Names & Priority Express Mail Nov 16, 2021
Newspapers, Magazines Jan 15, 2021
Packages’ Not Forwarded
Catalogs Not Forwarded”
Standard Mail Not Forwarded”

1. Some restrictions apply 2. Unless raquested by mailer

for $19.95 for a 6-month extension, $29.95 for a 12-month extension,
or $39.95 for a 18-month extension. To purchase Extended Mail
Forwarding please go to managemymove.usps.com.”

Extended Mail Forwarding

“To begin your axtansion process, please take this letter to your local USPS location.
IMPORTANT MESSAGES FROM THE U.S. POSTAL SERVICE REGARDING YOUR MAIL FORWARDING REQUEST

Visit managemymove.usps.com to add your email

address and receive email reminders of mail |
forwarding expiration dates. If your change-of-address

is correct and you have not received mail at your new

address for 10 Postal business days or more, please

call 1-800-ASK-USPS (1-800-275-8777).

 

 

 

 

 

 

 
 
   
   

 

|
Don’t miss any mail! Extend your Mail Forwarding End Date now
|
|
|
|

Yellow or White stickers with your new address are placed on mail
forwarded by the U.S. Postal Service. These labels indicate the
correspondent doesn’t know your new address.

ae aao7 ts 197 8EL30.

 
   

95003-0094

At ttt

To receive your mail faster, notify the sender of your new address

 
 
 

Wala

2-20201116-018-00101785

   
  
 

 
LOCAL BIRECTORY

      

 

 

 

 

COMMUNITY RESOURCES HOUSEHOLD SERVICES
CRATE AND BARREL
Post Office 3055 AL LIPSCOMB WAY Satelitte TV Dish Crate&Barrel SAS
1-214-428-4053 Enjoy a better TV experience 214-219-1500
. 888-388-0582 SHOP ONLINE AT
wow sps.com Seon ae inside! WWW. CRATEANDBARREL.COM
Governor Gov. Greg Abbot (R) Satellite TV DIRECTV Dallas
Information 1-512-463-2000 888-234-5113 Coruh Plaza
BEDBATH& 8005 Park Lone
Www .nga.org/governors See Our Offer inside! BEYOND — pollos 1X 7573]
isit us In-Store or Online at
US Senators Telecommunications AT&T wow. bedbathandbeyond.com!
Senate Sen. Ted Cruz (R) 855-410-0322
Sen. John Comyn, II (R) See Our Offer Inside!
1-202-224-3121 B2
CB2 | seme
US Find your state representative
214-306-0789
Howse 1-202-224-3121 SHOP ONLINE AT WWW.CB2.COM
www house. gov
Sodal Social Security Administration
Seurity Coll 1-800-772-1213 or visit
www sociakecurfty.gov

Local Library Find your local library by
accessing the library locator:
www movers-quide.com/library

Tax Information —_ internal Revenue Service
Access important forms & info

1-800-829-1040
www.irs.gov
Voter Election Assistance Commission
Registration Find forms and information at
Www.e0c.gov

Government USA.gov

Resources U.S. portal for government info
WWW.USC.gov
1-800-FED-INFO
Public American Public Transportation
Traesportation Find information on local
public transportation
www.movers-quide.com/transit
Driver's Information about renewing
Information your driver's license
or vehide registration
www.movers-guide.com/driver

The Welcome Kit™ Is a free service for new residents, produced by MYMOVE™ at no expense to the U.S. Postal Service®. MYMOVE™ and the U.S. Postal Service cannot guarantee the accuracy of statements made

by advertisers or the content of the data and editorial material. Neither MYMOVE™ nor the U.S. Postal Service endorses any company, product or service listed or advertised in this Welcome Kit™. Neither MYMOVE™
nor the U.S. Postal Service will be held liable In any manner for any clalm, loss, expense, damage or consumer dissatisfaction arising out of or In connection with the use of the Welcome Kit™

product. MYMOVE™ is a registered trademark of MYMOVE, LLC. © 2020 MYMOVE, LLC. All rights reserved. Printed in USA. For all change-ol-address questions, please cali 1-000-ASK-USPS (1-800-275-8777).

Please address advertising inquiries to; MYMOVE™, 1423 RED VENTURES DR., FORT MILL, SC 29707 or visit https://mymove.com/partner-with-us.

M symove

|
2-20201116-018-00101765 |
|

 
Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page6of38 PagelD 10

€ Stimulus Check Info Guide

 

Stimulus Check Info Guide

Name: aol 2 /denabersen Date of /2//3//959
SSN: Y 34///3/@44/ Phone (if applicable): 92 $- #va- 3.232

when fling): Jeral henderson (30 9me./. com
1600 gouns
hatha, Leyao Vsaoi

hitos://docs.googie.com/dacument/u/O/d/ImMEW 1thS9j8YXgLRNTIACKNrJWMDuLudfwe0GQT tbhees/mobilebasic 4/6/21, 7:57 AM

Page 1 of 1

7 a
CEUHO8ES-G-BN Document 3 Filed 04/15/21 Page 7 of38 PagelD 11

TOs lot

Usat Nance. Sw allnandeson
Password! Ure G3

 
 

¥CVS.:;/ aegine 2 Administration Record 3 Filed 04/15/21 Pag elD.1

 

| 2
immunization T e / Vaccine Name: Tdap (Whooping Cough
pharmacy’ ” pcwoceing Couat) HHMTTTNOUAU L
Patient Information:
Last Name HENDERSON First Name JERALD Date of Birth 12/13/1959 Gender Male

Address 1822 YOUNG ST,DALLAS,TX,75201

Phone (214) 429-6599 ,
Primary Care Provider (PCP) Name HAN, STEPHANIE
PCP Address 550 1ST AVE ,# HC-107 City, State, Zip DALLAS,NY,100166402 :
Prescriber Name HAN, STEPHANIE |
Prescriber Address 7848 GATEWAY BLVD E, EL PASO, TX, 799151815

 

 

Store Information:

 

 

Store # 07740 Address 10455 N CENTRAL EXPY
RX # 0825280 00 City, State, Zip Dallas,TX,75231 Telephone (214) 369-3872
Screening Questions: YES NO WNA

 

1. Are you sick today? (For example: a cold, fever or acute illness)

 

 

 

 

 

 

 

 

2. Do you have allergies or reactions to any foods, medications, vaccines or latex? (For example: eggs, gelatin,
neomycin, thimerosal, etc.)

 

 

 

 

 

 

 

 

3. Have you ever had a serious reaction after receiving a vaccination? Do you have a history of fainting,
particularly with vaccines? Has any physician or other healthcare professional ever cautioned or warned you
about receiving certain vaccines or receiving vaccines outside of a medical setting?

 

 

 

 

 

 

 

 

4, Have you had a seizure or a brain or other nervous system problem or Guillain Barre?

 

 

 

 

 

 

 

 

 

Page 1 of 4

 
 

PCV Gi«¢ 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 9 of38 PagelD13..:.
pharmacy’ Immunization Type / Vaccine Name: Tdap (Whooping Cough)

 

Last Name HENDERSON First Name JERALD Date of Birth 12/13/1959

 

 

Screening Questions: YES NO WNA

 

5. Do you take anticoagulation medication? (For example: warfarin, Coumadin or other blood thinner)

 

 

 

 

 

 

 

fam cme me mesa pr ee ne ene rm sre ems mene cae mon rem mmm mse mms meme sme as meme tte ee ee meee emcee eee eee ee ee ee we we ee es

6. For Tetanus vaccines, do you have a cut, injury, puncture or open wound that prompted you to get a tetanus
shot?

 

 

 

 

 

 

 

 

 

7. Are you pregnant or is there a chance you could become pregnant during the next month?

 

 

 

 

 

 

 

 

8. In the past 14 days, have you tested positive for COVID-197

 

 

 

 

 

 

 

9. In the past 14 days, have you been in close contact with anyone who tested positive for COVID-19?

 

 

 

 

 

 

 

 

10. Do you currently have fever, chills, cough, shortness of breath, difficulty breathing, fatigue, muscle or body
aches, headache, new loss of taste or smell, sore thrat, nausea, vomiting, or diarrhea?

 

 

 

 

 

 

 

 

 

Page 2 of 4

 

 
 

PCV Sire 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 10 of 38 PagelD 14
pharmacy’ Immunization Type / Vaccine Name: Tdap (Whooping Cough)

 

 

Last Name HENDERSON First Name JERALD Date of Birth 12/13/1959

 

 

Screening Questions: YES NO WA

 

1%. Have you received any COVID-19 vaccines in the past 14 days?

 

 

 

 

 

 

 

 

 

 

 

Pharmacist Notes: Patient's Temperature: 97.5f

 

 

Page 3 of 4
 

¥ CVS: imimunieation “type? Vaccine Name: tap (Wilooping aug , Page 11 of 38 PagelD 15...
pharmacy’

 

Last Name HENDERSON First Name JERALD Date of Birth 12/13/1959

 

 

CONSENT FOR SERVICES: | have been provided with the Vaccine Information Statement(s) corresponding to the vaccine(s) that | am receiving. | have read
the information provided about the vaccine | am to receive. | understand the benefits and risks of vaccination and !| voluntarily assume full responsibility for any
reactions that may result. | understand that | should remain in the vaccine administration area for 15 minutes after the vaccination to be monitored for any
potential adverse reactions. | understand if | experience side effects that | should do the following: call pharmacy, contact doctor, call 911. ! request that the
vaccine be given to me or to the person previously named for whom | am authorized to make this request. State of Georgia only: | verify a pharmacist asked for
my health history and whether | have had a physical exam within the past year. Health care providers did not identify condition(s) that would mean | should not
receive vaccine(s).

AUTHORIZATION TO REQUEST PAYMENT: | do hereby authorize CVS Pharmacy® ("CVS®”) to release information and request payment. | certify that the
information given by me in applying for payment under Medicare or Medicaid is correct. | authorize release of all records to act on this request. ! request that
payment of authorized benefits be made on my behalf.

ACCEPTANCE OF FINANCIAL RESPONSIBILITY: Notwithstanding anything previously set forth, | agree that | am responsible for and will promptly pay on
demand any and all obligations to CVS Pharmacy including all self-pay balances as well as those charges for services not covered or disallowed by my
insurance carrier.

DISCLOSURE OF RECORDS: | understand that CVS® may be required to or may voluntarily disclose my health information to the physician responsible for this
protocol of specific health information of people vaccinated at CVS (if applicable), my Primary Care Physician (if | have one), my insurance plan, health systems
and hospitals, and/or state or federal registries, for purposes of treatment, payment or other health care operations (such as administration or quality assurance).
| also understand that CVS will use and disclose my health information as set forth in the CVS Notice of Privacy Practices (copy is available in-store, online or by
requesting a paper copy from the pharmacy). State of California only: | agree to have the California Immunization Registry (CAIR) share my immunization data
with health care providers, agencies or schools. Vaccine Clinics: If | am receiving a vaccine through a vaccine clinic, | understand that my name, vaccine
appointment date and time will be provided to the clinic coordinator.

x Date:

 

 

Signature of patient to receive vaccine or person authorized to make the request
(parent/guardian)

 

 

Vaccine Administration Information:

Administration Date 04/13/2021 Vaccine BOOSTRIX TDAP VACCINE VIAL Manufacturer GLAXOSMITHKLINE

Lot # 3E52S Exp. Date 06/21/2022 Route IM Site Left Deltoid
Volume (mi) 0.5 VIS Version Date 04/01/2020 Date VIS Given to Pt 04/13/2021

Verifying Pharmacist: Duku, Emmanuel Dose

Duku, Emmanuel,

Administering =a Title L

LZ.
Next Dose sp oman

Appointment Time

 

 

 

Appointment Date

Location

 

 

Page 4 of4

 

 
Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page12of38 PagelD 16

AFTER VISIT SUMMARY

Parkland

Care. Compassion. Community.

 

 

Jeral Henderson DoB: 12/13/1959 MRN: 4748927

 

Instructions from Minhaj Muhammad Khan, MD

1. Chronic left shoulder pain

- gabapentin 300 mg capsule; Take 1 capsule by mouth 3 times a day
Dispense: 90 capsule; Refill: 3

2. Combined systolic and diastolic cardiac dysfunction

Pt instructed to call Parkland's Patient Access Center at 214-590-5601
to reschedule missed Cardiology clinic appointment.

3. Medication refill

- fluticasone propionate 50 mcg/actuation nasal spray; Use 2 Sprays in
each nostril one time a day Dispense: 1 Bottle; Refill: 3

* Patient understands and accepts current treatment plan.
Follow-Up Visit: 2 weeks
Patient Education: See AVS

Minhaj M. Khan, M.D.

 

Today's medication changes

@ CHANGE how you take:

gabapentin (Neurontin)
hanged by: Minhaj Muhammad Khan, MD

€ STOP taking:

cephALEXin 500 mg capsule (KEFLEX)
Stopped by: Minhaj Muhammad Khan, MD

Accurate as of April 13, 2021 11:15 AM.
Review your updated medication list below.

Jeral Henderson (12/13/1959) (MRN: 4748927) « Printed at 4/13/21 11:15 AM

(5) 4/13/2021 10:45 AM © HOMES STEWPOT 214-590-0153

 

Today's Visit
You saw Minhaj Muhammad Khan, MD on
Tuesday April 13, 2021. The following

” issues were ad: :

* Chronic left shoulder pain

 

 

 

 

 

. Blood BMI
ressure
127/81 26,04
Weight :| Height
Dligstb (1 72"
- 7 ture Puls
j Cimpani Oreo

 

Parkland MyChart

You can see this After Visit Summary and

_ your healthcare team’s notes by going to

the “Visits” section of your MyChart and
dlicking on the links below the visit. In

_ MyChart, you can also see test results,

send messages to your providers, request

refills, and more. Access your MyChart

account through the app on your

smartphone or by visiting bttos://
hartomh ora”

 

Page lof7 Epic
Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page13of38 PagelD 17
Instructions (continued) from Minhaj Muhammad Khan, MD

Ye Pick up these medications at CVS/pharmacy #7740 - DALLAS, TX - 10455 N CENTRAL
> EXPY AT CORNER OF MEADOW ROAD

fluticasone propionate * gabapentin

Address: 10455 N CENTRAL EXPY, DALLAS TX 75231
Phone: 214-369-3872

 

Fal Return in about 2 weeks.

 

What's Next

You currently have no upcoming appointments scheduled.

Allergies

Atorvastatin Calcium

Haloperidol Lactate
Isomethepten-caf-acetaminophen
Latuda [lurasidone]

Quetiapine Fumarate
Sumatriptan
Brompheniramine-pseudoeph-dm
Paroxetine

Lisinopril

PCP

Primary Care Provider
Minhaj Muhammad Khan, MD

Goals

_. 10/8/19 9/24/19 9/10/19
Compliance with mental oe. | ee ae

health treatment Not on track On "5
develop effective coping 8 De oo
skills Not on track Ontece iss On track
Dietary approaches to stop

hypertension (DASH) eating

plan

Dietary sodium restriction

Eat more fruits and

vegetables.

Exercise 5x per week (30

min per time).

Increased physical activity

Maintain compliance with

medication regimen

  

_On track

Jeral Henderson (12/13/1959) (MRN: 4748927) « Printed at 4/13/21 11:15 AM Page 2of7 Epic
 

 

Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page 14of38 PagelD 18
Goals (continued)

10/8/19 9/24/19 9/10/19
Maintain Healthy Weight &
Plan Regular Exercise
Take medications as
recommended

Weight reduction

Parkland Connect

Parkland Connect lets you use video visits to see and speak to a provider about your health needs. It is easy and
convenient! You can have these visits at your home, or anywhere you can connect to the Internet. You can use Parkland
Connect on your phone, tablet, or computer. To make a Parkland Connect appointment, call the Parkland Nurse Line
at 214-266-8777.

Parkland Nurse Line / Linea de Enfermeras de Parkland

For questions about your care, including symptoms you may be having, or if you have worsening symptoms, call the
Parkland Nurse Line at 214-266-8777. They are available 24 hours a day.

Press Ganey Survey / Encuesta de Press Ganey

Your thoughts and feelings about your clinic visit are very important to Parkland. You may receive a Patient Satisfaction
Survey in the mail asking about your clinic visit. If you get a questionnaire, please fill it out and send it back. Thank you
for allowing Parkland to provide your health care services.

Important / Importante

Carry this medication list with you at all times in case of Emergency and for ALL medical procedures and office visits.
This is your COMPLETE medication list to the best of our knowledge, please discard old medication lists. If you are
taking other medications that are not on this list, please notify your care team.

Your Medication List as of April 13, 2021 11:15 AM

 
 

@ Always use your most recent: ne v

 

 

aspirin 81 mg chewable tablet Take 1 tablet by mouth one time a day

buPROPion 150 mg 24 hour Extended Released

tablet

busPIRone 5 mg tablet Take 1 tablet by mouth 3 times a day

Commonly known as: BUSPAR

 

cetirizine 10 mg tablet Take 1 tablet by mouth one time a day
Commonly known as: ZYRTEC

 

chlorthalidone 25 mg tablet Take 1 tablet by mouth one time a day
Commonly known as: Thalitone

 

Jeral Henderson (12/13/1959) (MRN: 4748927) « Printed at 4/13/21 11:15 AM Page 3o0f7 Epic

ng
Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 15 of 38 PagelD 19
Your Medication List (continued) as of April 13, 2021 11:15 AM

cyclobenzaprine 10 mg tablet
Commonly known as: FLEXERIL

Take 1 tablet by mouth twice a day as needed for
muscle spasms or pain

 

fluticasone propionate 50 mcg/actuation nasal
spray
Commonly known as: FLONASE

Use 2 Sprays in each nostril one time a day

 

* gabapentin 300 mg capsule
Commonly known as: Neurontin
Changed by: Minhaj Muhammad Khan, MD

Take 1 capsule by mouth 3 times a day

What changed: Another medication with the same
name was added. Make sure you understand how
and when to take each.

 

Id iS

* gabapentin 300 mg capsule
Commonly known as: Neurontin
Changed by: Minhaj Muhammad Khan, MD

Take 1 capsule by mouth 3 times a day

What changed: You were already taking a
medication with the same name, and this
prescription was added. Make sure you understand
how and when to take each.

 

levobunoloL 0.5 % ophthalmic solution
Commonly known as: BETAGAN

Place 1 Drop in both eyes every evening

 

losartan 50 mg tablet
Commonly known as: COZAAR

Take 1 tablet by mouth one time a day

 

metoprolol succinate XL 50 mg tablet

Take 1 tablet by mouth one time a day

 

mupirocin 2 % ointment
Commonly known as: BACTROBAN

Apply topically three times a day

 

nitroglycerin SL 0.4 mg tablet
Commonly known as: NITROSTAT

Dissolve 1 tablet under the tongue for chest pain;
may repeat in 5 minutes to a maximum of 3 doses.
Call 911 if pain not relieved.

 

pantoprazole DR 40 mg tablet
Commonly known as: PROTONIX

Take 1 tablet by mouth twice a day

 

Polyethylene Glycol 3350 17 gram/dose oral
powder
Commonly known as: Miralax

Take 17 g by mouth one time a day

 

pravastatin 40 mg tablet
Commonly known as: PRAVACHOL

Take 1 tablet by mouth one time a day

 

sennoside-docusate 8.6-50 mg tablet

Take 2 tablets by mouth twice a day

 

sertraline 50 mg tablet
Commonly known as: ZOLOFT

Take 1 tablet by mouth one time a day

 

topiramate 25 mg tablet
Commonly known as: TOPAMAX

Take 1 tablet by mouth one time a day For migraine
prevention

 

Jeral Henderson (12/13/1959) (MRN: 4748927) » Printed at 4/13/21 11:15 AM

traZODone 50 mg tablet
Commonly known as: DESYREL

Page4of7 Epic
 

Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page 16 of 38 PagelD 20
Your Medication List (continued) as of April 13, 2021 11:15 AM

2 os es ee
bi

 

Parkland

i i 1 -19)?

 

COVID-19 is a new virus that can get into your lungs. The most common signs of COVID-19 are fever, cough and trouble
breathing. Symptoms may begin with loss of smell or taste. Other symptoms can also include being sick to your
stomach, throwing up and having loose stools. Most people who get COVID-19 will not get very sick. Some people may
get sicker and need to be in the hospital.

¢ There is no vaccine for coronavirus disease at this time.

* The best way to keep from getting sick is to not be exposed to this virus.

How do you protect yourself and others from coronavirus?
Wear a face mask. Cover your mouth and nose with a face cover (mask) when around others
* You can keep from getting Covid-19 and keep from giving it to other people if you wear a face mask that covers
your nose and mouth
¢ Everyone should wear a face mask when they go out in public
Clean your hands often
« Wash your hands often with soap and water for at least 20 seconds, especially after you have been in a public
place, or after blowing your nose, coughing or sneezing
* If soap and water are not available, use a hand sanitizer that contains at least 60% alcohol.
* Don’t touch your eyes, nose or mouth with unwashed hands
* Wash your hands with soap and water or hand sanitizer before eating
Avoid close contact
« Stay at home as much as possible
* Keep at least 6 feet between you and other people
* Remember that people who do not look or feel sick may be able to spread Covid-19
Cover coughs and sneezes
« Use a tissue or the inside of your elbow when you cough or sneeze
« Wash your hands right away
Clean and disinfect

¢ Clean AND disinfect every day the things you touch a lot. This includes tables, doorknobs, light switches,
countertops, handles, desks, phones, keyboards, toilets, faucets and sinks
Mothers taking care of infants
* Wash your hands often
* Do not touch your face
* Wash your hands before and after feeding your baby (breast or bottle)
* Wash your hands before and after changing your baby’s diaper

 
 

 
Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page17of38 PagelD 21
COVID-19 Instructions (continued)

If you think you have been near someone who has COVID-19, follow the steps below to take care of yourself and keep
from getting others sick as well.
To catch COVID-19, you need to be in close contact with a sick person who has COVID-19. This can include:

* Living in the same home as someone sick with COVID-19

* Taking care of someone sick with COVID-19

* Being very near (within 6 feet) someone sick with COVID-19 for more than 10 minutes

* Touching mouth or nose fluid from someone sick with COVID-19. Being coughed on, sneezed on, kissing or

sharing things you eat with are some ways this can happen.

What should I do if | have been near someone with COVID-19 but am not sick?

Check yourself for fever, cough or trouble breathing for 14 days after the last time you were near the person sick with

COVID-19. Look for loss of smell, loss of taste, upset stomach, throwing up and loose stools. Do not go to work, to

school or to any other place where you are around other people. Wear a mask when around others and wash your

hands often.

What should I do if | have been near someone with COVID-19 and get sick?

If you have been near someone with COVID-19 and you have fever, cough, trouble breathing, stomach upset, throwing

up, loose stools, or loss of smell, you might have COVID-19.

If you would like to get tested, you may call the Parkland COVID-19 Patient Line at 214-590-8060. Only Parkland

patients can get tested this way. For non-Parkland patients or for other Dallas County testing locations, please visit
ttps://www.dallascounty.org/covid-19/testing-locations.ph

If you are having an emergency and need to call 911, tell them on the phone you may have COVID-19. If you can, put

on a face mask before the ambulance gets there.

To learn about handwashing and social distancing, scant the QR code or follow the link below.

 

https://youtu.be/SrtO0ga8yXwE

Jeral Henderson (12/13/1959) (MRN: 4748927) « Printed at 4/13/21 11:15 AM Page6of7 Epic
 

- Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page18 of 38 PagelD 22

Jeral Henderson (12/13/1959) (MRN: 4748927) « Printed at 4/13/21 11:15 AM Page7of7 Epic

 
 

 

BARKLANDLHEAOPROROSPRMAL Syetement 3 File Od/ta/21 Page 19 of 38 Pagalh.29s13.2021

. Dallas, Texas Name: HENDERSON, JERAL Gender. M
49. . 61
AMBULATORY CONSENT TO DOB: 12-13-1969 Age:
MEDICAL TREATMENT ACT 296 HAR: 634166411 Location: 500503
. es

Bae CSN: 400521914

CONSENT FOR MEDICAL TREATMENT AND PHOTOGRAPHY

* 1 do hereby voluntarily consent to and authorize Parkland to provide care encompassing all diagnostic and therapeutic
treatments, including HIV testing, considered necessary or advisabie in the judgment of the attending physician or his/her
designee. By signing this form, | do not waive my right to refuse recommended tests or treatments.

* {understand that Parkland functions in part as a teaching institution and | hereby acknowledge and consent to the use of
myself and related records, laboratory work and specimens and diagnostic resuits from time to time for instructional purposes
or machine testing at the sole discretion of Parkland.

* {understand that photographs, videotapes, digital and other images may be recorded to document my care, and | consent to
this. | understand that these images will be stored in a secure manner that will protect my privacy and that they will be kept
for the time period required by law or outlined in Parkland procedures. !mages that identify me will be released or used
outside Parkland only upon written authorization from me or my legal representative.

ACKNOWLEDGEMENT OF USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION | UNDERSTAND:
* Parkland personnei and my physician create and maintain a record of the care and services provided to me.

* Information relating to my treatment, payment or health care operations may be used or disciosed in the management and
delivery of care and services provided by Parkland.

 

 

* {have received a copy of Parkland’s Notice of Privacy Practices that describes how my protected health information may be
used or disclosed.

* | have received, read and understand the Patient Bill of Rights located on the back of this form.

NOTICE OF EXCHANGE OF MEDICAL RECORD

| acknowledge that Parkland participates in an electronic medical record exchange program and shares and/or receives information
about me with other physicians and health care facilities that provide my care. The exchange includes diagnosis and treatment
information available in my medical record and is provided for treatment purposes only. The records exchanged may include sensitive
health information such as genetic testing, mental health information, communicable disease, pregnancy, chemical dependency and
behavioral health. If | do not wish to have my information shared or received through the electronic exchange, | agree to notify my nurse
or physician.

PRESERVATION OF RECORDS
Parkland Health & Hospital System (PHHS) MAY authorize disposal of medical records relating to the patient on or after the time
periods specified in the Texas Health and Safety code.

PATIENT PROPERTY

| understand that Parkland does not assume the responsibility for the safekeeping of any personal property that | choose to keep during
my stay (including, but not limited to wallets, purses, dentures, hearing aids, cell phones, personal computers/electronics, canes,
clothing, jewelry, eye glasses, contact lenses, etc.).

| have read and understand the front and back of this form. The information has been exptained to me to my satisfaction, |
accept and agree to the items contained in this Consent to Medical Treatment.

ORIGINAL - Patient Medical Record COPY - Patient
Form Number: ACTO01 (Page 1 of 3} Revised Date; 06/12/2020

 
 

 

PARRLANDIHEMGTROROSPHAL s¥erement 3 Filed Ot a/21 Page 20 0f 38 Paggl 24 43 2091

Dallas, Texas
Name: HENDERSON, JERAL Gender: M
AMBULATORY CONSENT TO DOB: 12-13-1959 Age: 61
MEDICAL TREATMENT ACT 206 HAR: 634166411 Location: 500503

fae CSN: 400521914

 

 

TD eH.

O4NR2023 WEST? UTC-5 JERAL HENDERSON

Patient Signature, Date & Time Patient, Guardian or Legally Authorized
Representative Printed Name

 

*y Signature could not be obtained at the time of service.

 

 

 

 

 

 

 

 

 

Relationship to Patient (if applicable) Reason
GERONIMO CARDENAS
04/13/2021 10:48:13 CDT CARDENAS, GERONIMO gicard
PHHS Representative Signature, PHHS Representative Printed Name ID #
Date & Time
Witness Signature, Witness Printed Name ID #
Date & Time
interpreter Signature (if applicable), Interpreter Printed Name ID #

Date & Time

Form Number: ACTO01 (Page 2 of 3) Revised Date: 06/12/2020

 
Caite 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 21o0f38 PagelD 25

 

 

 

 

 

dia]

 

 

A tinan sha L147 AM Brnttlime.

 

 

  

 

 

 

Atlas CULLUM, FCT LAL] Perey) CTY AdO
G , a . . G-'
OLA MAMNNLMA LT AL LOL ALT ONAL AAW LACE 0
a e »
BAA [VLA YT) W918) POLL CG AMM) _ fdttGMl

 

 

j Mi 4 : O
AM” Le Tf TW J A MA fy AY Od g

 

t y i : 7

 

YQ 4 Ih. DW Lh CSN EG I (3% l AO 4 Af

 

 

 

 

 

 

 

 

WHDLVIANG ALL f Lae; MINUET) Na Gon

 

 

 

 

 

ly, 0 J 4 . Z
ALMIAA YE [P<LMI ALLL ALA La 2 1 ACLLLG YTEG
; . Oe y 7 .
Al he AM Lia CMA SMALL A 4 A/ GV 1h CLO Cr7ey
Zz ° , . és f J e
ENA he MMLAALVALAY) (MV MAAL MNHAVY ty)

 

 

 

 

 

 

 

 

 

 

J J .
4] ri CAA AALS Y Y Garth , VY a

 

 

 

 

 

 

|

 

NAN (tinnniian Ch WUmntites CAaegonen
’ 4 4 ALAA - AAC! AAVeS “4 bo) MM 7 / SOD On
O fj - 7 , Y 4
x Oe A VV LAL ALWIL AS YVR TLOMM2
G G ——

 

 

 
 

Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 22 of 38 PagelD 26

 

 

MA Benne

 

 

 

 

 

| 2 tf
WYGph i —-B |

 

Tuo |. Wut tut gong fr dae the

 

crew Aaah rl MA batereper | bil BLE Akt,

 

then’ Pat

 

 

 

 

nantiene shadiu Uhm on. Lyplejic

 

rele Ait rete

 

 

discs ie thake Lt Bénenst ety frat —

 

 

 

 

had, ta LL. Bimnst delay Sb) ton te.
f /] ‘ , ‘

PUKUSAAL Ako Ad TI fi Sit Lt SATAN) A oS

 

 

Shh Ge Ad Of tit ALACL | Ol 4e AH
phase OLtbon. A, Lect,

 

Ube anetha Uiledd onan

 

 

 

8 ile

 

in Ahlled
/Al, /- —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

al. 3:21-cv-00865-G-BN Document 3. Filed 04/15/21 Page 23 of 38 PagelD 27

 

— fe alla
_ Hiab bch Lan _tneel toll ialpert fucka
i Litheeme ©!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

fas? 4,

BY 5 thigh oak! i, dade:

 

 

 

 

 

 
3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 24 of 38 PagelD 28

 
 

F200 Vcc

ww Call Shewpoh Yr Vactine apps @ parkland ANT -Heb-aBB

 

3:21-cv-00865-G-BN Documents Filed 04/15 e f38 Pagellj 29
— flow to get a one dose COVID-19 vaccine
if you are experiencing homelessness

 

 

Why is the COVID-19 vaccine important?
Getting the vaccine will protect yourself, your family and the people around you. The
vaccine will also help stop the spread of COVID-19 in our community and end the pandemic.

How safe is it?

The U.S. vaccine safety system makes sure that all vaccines, including the recently
FDA-authorized COVID-19 vaccines, are safe. The clinical trials

for both vaccines studied thousands of people and showed that the vaccine is safe.

How it works
The vaccine works by teaching your body how to protect you from getting sick from
COVID-19. Only one dose is needed. You will have protection two weeks after the dose.

No COVID-19 in the vaccine

The vaccine does not have any COVID-19 in it. The vaccine teaches your body how to
protect you from COVID-19. The vaccine will not make you test positive for COVID-19.

Don't worry - you're not sick

Vaccines can cause side effects. These can include injection site pain in the arm, low
fever, muscle pain, chills and headache. Don’t worry, you’re not sick; it’s just your
body learning how to protect you from the virus. Symptoms normally go away after a
day or two and you can continue normal daily activities.

DAN LOCATION as

ce
8

Tuesdays Our Calling 9 a.m. - Noon

Re
Rae
¥

Wednesdays The Bridge 9 a.m. - Noon
sexes os ee

 

Le

a Parkland Care. Compassion. Community.

3/21

 
:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 26 of 38 BagelD 30
age

N
ran
=
rar
uy
N
e
ROO
@
rs
N
©
i
»

If You Want Help With Your Appeal

You can have a friend, representative, or someone else help
you. There are groups that can help you find a representative
or give you free legal services if you qualify. There also are
representatives who do not charge unless you win your appeal.
Your local Social Security office has a list of groups that can
help you with your appeal.

If you get someone to help you, you should let us know. If you
hire someone, we must approve the fee before he or she can
collect it. And if you hire a representative who is eligible
for direct pay, we will withhold up to 25 percent of any past
due benefits to pay toward the fee.

Suspect Social Security Fraud?

Please visit http://oig.ssa.gov/r or call the Inspector
General's Fraud Hotline at 1-800-269-0271 (TTY 1-866-501-2101).

If You Have Questions

We invite you to visit our website at www.socialsecurity.gov on
the Internet to find general information about Social Security.
_If£f you have any specific questions, you may call us toll-free
at 1-800-772-1213, or call your local Social Security office at
. 1-888-759-3928. We can answer most questions over the phone.
If you are deaf or hard of hearing, you may call our TTY
number, 1-800-325-0778. You can also write or visit any Social
Security office. The office that serves your area is located
at:
|

SOCIAL SECURITY
2530 S MALCOLM X BLVD
DALLAS , TX 75215

If you do call or visit an office, please have this letter with
you. It will help us answer your questions. Also, if you plan
to visit an office, you may call ahead to make an appointment.
This will help us serve you more quickly when you arrive at the
office.

Social Security Administration

Enclosure(s):
SSA Pub No 05-10072

 

GT0G0090000NN LOPOTL IdLU1D eSITCCUAORN ZU. .681100T1.
     

Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 27 of38 PagelD 31

CARDIOLOGY DEPARTMENT
5184 TEX OAK AVE.

FLOOR 4
afr a I ) DALLAS TX 75235-7822
214-266-9582

4/15/2021
MEDICAL RECORD # -- 4748927

Jeral Henderson
111 W Commerce
Dallas TX 75211

Dear Jeral Henderson:

This is a reminder that you have a(n) Follow Up appointment scheduled with Smith, Christine Elizabeth, PA, at
2:30 PM on May 3, 2021. Due to the current Covid-19 pandemic, visitors are not allowed in the clinic at this time. No
children under the age of 18 will be allowed at this time.

Please bring all medications and your picture ID with you. Copayments or fees are due at the time of your
appointment/procedure. Copayments and fees vary from clinic to clinic. Please arrive 15 minutes earlier than your
scheduied appointment time.

You must arrive on time for your appointment. If you are late for your appointment, you may need to be rescheduled. For
questions or if you are unable to keep this appointment, please notify our office at 214-266-9582 at least 24 hours in
advance.

The Cardiology Clinic is located on the 4th Floor of the new Anderson Clinic tower. The clinic building is located at 5184
Tex Oak Avenue (on the campus of the new Parkland Hospital). Parking is available in the Tower Garage, located behind
the WISH Clinic building at the corner of Medical District Drive and Harry Hines Blvd.

***Instrucciones espafioles***

La Clinica la Cardiology esta ubicado en el 4° piso de la neuva Anderson Clinica torre. El edificio de la clinica esta
ubicada en 5184 Tex Oak Avenue (en el campus del nuevo Hospital de Parkland). El aparcamiento esta disponible en la
Garaje de Torre, que se encuentra detras del edificio de WISH Clfnica en la esquina de Médicos del Distrito Drive y Harry
Hines Blvd.

If you have a fever or any kind of breathing difficulty such as coughing or shortness of breath, it is important to call your
doctor or a health care provider and explain your symptoms over the phone before going to the doctor's office, urgent
care clinic or emergency room. Calling ahead helps us tell you the best place to go for care. It also helps us to protect
other patients, family members and employees.

When you call, tell us if you have traveled outside of Texas in the last 30 days. Also, be sure to tell us if you think you
have been in close contact with someone who has COVID-19. Your health care team will tell you the next steps you
should take.

If you have a medical emergency, call 911. Be sure to let them know about your symptoms and recent travel history.

Thank you, from the staff of CARDIOLOGY DEPARTMENT
Case 3:21-cv-00865-G-BN Document 3 Filed 4D -STAIE SURVEY

)
Please respond by:
May 4, 2021

Dear Jeral, brogt Mepn idet. 4 dps meps Y. |

 

T? Vitae on ate m Cbm 1900 Bhlrrh miter Corvw
At this critical turning pOint for our country, we must work tirelessly not just to
reverse the damage of the past four years but to build an America where equality

and justice are reality for all people. +i. lO:01AM

That’s why all across the country, we’re asking individuals like you to lend their
voices, opinions and support. We'd like to ask you to represent Texas in this
critical survey.

Your answers will be treated confidentially and tabulated with those of other
respondents to form aggregate opinions.

When you’ve completed the survey, please return this entire form in the postage-
paid envelope provided. Thank you!

PART 1 —- TAKING ON RACIAL INJUSTICE AND WHITE SUPREMACY

1. There is no more urgent issue in America today than ending the systemic inequality and
racism that pervade American society.

Strongly Agree CZ Somewhat Disagree
[1 Somewhat Agree C1 Strongly Disagree

|
|
2. White supremacists and other violence-prone extremists are a serious and immediate
threat to our democracy.

|

Strongly Agree 11 Somewhat Disagree -
1 Somewhat Agree C Strongly Disagree

Next Page, Please =>

PJ-37656

|
|

 
Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page 29 of 38 PagelD 33
continued from other side...

3. Tell us how effective you think each of the following steps would be in achieving
deep and meaningful progress toward ending systemic inequality in America.

 

Very Somewhat | Not Very EHocey 6
Effective Effective Effective at All

 

Opposing gerrymandering that draws voting districts to
reduce the voting and political power of communities of color.

 

Advancing the right to fair housing and ending
racial segregation.

Working to close the racial wealth gap by canceling student
loan debts, expanding access to financial services, and more.

 

 

Addressing police violence by reimagining the role of
police in communities of color and redirecting resources to
programs that help rather than harm.

 

Challenging racially motivated voter
suppression measures.

 

 

 

 

 

 

VIA AVA

 

PART 2 — 2021 ISSUE PRIORITIES

Please indicate how concerned you are about each of the following threats to
our fundamental freedoms.

1. Deep racial injustices that pervade not only our criminal justice system but so
many areas of American life.

tiWVery Concerned C) Not Very Concerned
C)] Somewhat Concerned C1 Not Concerned At All

2. The need to undo harsh immigration policies that have trampled on the rights of
immigrant families and asylum seekers, separated families, and kept thousands of
people in unnecessary detention.

ery Concerned CJ Not Very Concerned
TC Somewhat Concerned CJ Not Concerned At All

3. State-by-state attacks and potential Supreme Court actions that could severely
limit access to abortion.

Very Concerned [) Not Very Concerned
[) Somewhat Concerned CJ Not Concerned At All

4. Gerrymandering, voter suppression and other tactics targeted at weakening the
voices and denying the rights of people of color, poor people, and others.

Very Concerned CL] Not Very Concerned
C1 Somewhat Concerned CO Not Concerned At All
 

Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 300f38 PagelD 34

5. Are there any specific observations or concerns that you would like to add about

how our freedoms are at risk, either nationwide or in your community or state?

Cau Kuddbittm 4PS Lorde Paget) trie
Advan tturards indo hivwn ©

PART 3 - STRATEGIES FOR DEFENDING DEMOCRACY AND

ADVANCING EQUALITY

The following is a list of ACLU strategies for responding to the immediate threats
our fundamental freedoms are facing. Please indicate how important you find
each of them.

1.

Using litigation, one of the most powerful tools at our disposal, to demand adherence
to the rule of law, block illegal and unconstitutional government actions, and advance
the expansion of American freedom.

ery Important C Not Very Important
[1 Somewhat Important C] Not important At All

Working with and supporting local community organizations as they drive change
forward — providing legal support, offering policy expertise and mobilizing the
ACLU’s massive base of activists.

ery Important (J Not Very Important
C1 Somewhat Important C1 Not Important At All

Using the ACLU’s on-the-ground presence in all 50 states to block bad laws and
advance good ones on a wide range of issues, including systemic racism, access to
abortion, LGBTQ equality, voting rights and more.

C0 Very Important CONot Very important 2 at’ har Mae
(1) Somewhat Important C1 Not Important At All

Waging massive media campaigns to educate people about their rights, including
vital information on voting and the right to protest.

ery Important (] Not Very Important
C) Somewhat Important CJ Not Important At All

To heip the ACLU confront those seeking to undermine the Constitution and sweep
away our fundamental freedoms, will you send a contribution today?

es C1No Next Page, Please =>
Jeral, the AGIs Vigor OShy WEPKing YS/AStna GVATIBEAHS at A SktPAdHdiary THE inthe life of

our nation. We hope you will choose this moment to actively support our work.

 

ACLU Membership Acceptance

Yes, | want to join the ACLU and help challenge racial injustice, promote equality and defend
all of our fundamental freedoms. Enclosed is my ACLU membership contribution in the
amount of:

@$25 O0$35* O$50 0 $75 O0$100 0$250 OOther$

*“Jeral, please give this amount or more to help us fight back
and defend people’s rights.

ONE-TIME CONTRIBUTION MAKE IT MONTHLY

C Please charge my one-time contribution to my credit card. OD | want to become a monthly donor! Beginning next month, |
authorize the ACLU to charge the following gift amount each
month to my credit card $

($10 is the minimum monthly donation)

Gift amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Card # Expiration date -
Signature Caaf iy Henduem

Jeral Henderson

C/O Stew Pot
1822 Young St. F21090371088?7 PelJdJbS

Dallas, TX 75201-5612

 

 

 

 

 

 

 

 

To keep you up to date and reach you quickly when our civil liberties face new threats, please provide
your email address:

 

To make your gift by credit card, visit aclu.org/MARSURVEY or complete the form above.
Make checks payable to the ACLU and return in the enclosed envelope. Thank you.

 

 

 

the hon cee Tee eae cenienaton Hed by the American Civ iberteg Union may be obtained by contacting the American Civi Liberties Union, 125 Broad Street, 18th Floor, New York, NY 10004-2400, 1-888-567-ACLU; or from
the following states: in Florida, A COPY OF FFICIAL REGISTRATION AND FINANCIAL INFORMATION MAY BE OBTAINED FROM THE DIVISION OF CONSUMER SERVICES BY CALLING TOLL-FREE, WITHIN THE STATE, 1-800-HELP-FLA OR VISITING
WWW.800H COM. REGISTRATION DOES NOT IMPLY ENDORSEMENT, APPROVAL, OR RECOMMENDATION BY THE STATE. CH- S856; in Maryland, documents and information submited under the Marland Solctatione Act are ao eval,
tor the cost of postage and copies from the Secretary of State, State House, Annapotie, MD 21401, 1-410-974-5534; in Milselesipel, the official and francia tnformation of the American Civ Ubertiae Union may be obtained from the
Auesionlpol Secretary of State ofice by calling 1 886- |-236-6167. by the Secretary of State does not imply endorsement; in New Jersey, INFORMATION FILED WITH THE ATTORNEY GENERAL CONCERNING THIS ITABLE SOLICITATION
AND THE PERCENTAGE OF CONTRIBUTIONS RECEIVED BY THE CHARITY DURING THE LAST REPORTING PERIOD THAT WERE DEDICATED TO THE CHARITABLE PURPOSE MAY BE OBTAINED FROM THE ATTORNEY GENERAL OF THE STATE OF NEW
JERSEY BY CALLING 973-504-6215 AND 18 BVALABLE ON THE INTERNET AT http://www.state.nj.us/ipe/ca/chartm.htm. REGISTRATION WITH THE ATTORNEY GENERAL DOES NOT IMPLY ENDORSEMENT; in New York, you may obtain information on
Charitable organizations and obtain a copy of latest financial report from the New York Attomey General's Charities Registry at www. charitiesnys.com or, upon reaueat, by contacting the Office of the Attorney General, Charities Bureau, 28 Liberty
Street, New York, NY 10005, oF ealig (12) 416440; In North Carolina, finanolal information about this organization and e copy of Its Hoense are available from the State Solloitation Licensing Branch at 1-888-830-4080. The license
ie not an endorsement by the stats; in Pennsylvania, the official registration and financial information of the American Chil Liberties Linion may be obtained trom the Penneytvania Department of State by calling toll-free, within Penneyivania,
1-800-732-0989. Regietration does not imply endorsement; in Virginia, financial statements are available from the Virginia State Division of Consumer Affairs, Department of Agricuitural and Coneumer Services, PO Box 1163, Richmond, VA 23218;
in Washington, Ce ae a ee ct te Anacican Ch) Uberti Uvon is avakatie from the Charties Dhision Office of the Secretary of State, State of Washington, Obie, WA 96504 — 042 and tho tle number fo
residents is 1-800-332-4483; In West Virginia, Weet Virginia residents may obtain a summary and financial documents from the Secretary of State, State Capitol, Charteston, WV 25305. Registration does not imply
endorsement, and, in Wieconin, a financial statemert for the American Civt Libero Union dlectoot socom, tabs , fund balances, revenue, and expenses for the preceding fiecal year wilt be provided to any person upon request.

@ Contributions to the ACLU are not tax deductible for charitable purposes. 904PLS

 
   

Case 3:21-cv-00865-G-BN Document3 Filed 04/15/21 Page 32 of 38 PagelD 36

50-STATE SURVEY

 

 

Complete our 50-State Survey to share
your opinions on confronting white supremacy,
advancing racial justice, and other critical issues.

 

Dear Friend,

In 2021, you and I have to put our values into action. We must take on white supremacists and other
extremists actively seeking to undermine our democracy. And we have to take bold steps to create an America
where liberty, freedom and equality are not only ideals but lived reality for all people.

Four years ago, we pledged the ACLU’s full might and resources to stop the Trump administration’s
unlawful and unconstitutional policies from taking hold. We never yielded, never backed down. And in the
process, we built the strongest ACLU ever.

Now, with your help, we will apply that strength to repair the damage done by Trump’s relentless efforts
to sow division and spread hate. And we will embrace every opportunity to make it clear that “we the people”
must truly include all of us.

As we take on that challenge, we need your ideas, your opinions and your active engagement. That’s why
I am urging you to immediately complete and return the enclosed ACLU 50-State Survey.

This survey includes a special section on dismantling the systemic racism and inequalities woven
into the fabric of our institutions as we strive to repair centuries of harm inflicted on communities of color.

That will take a comprehensive, multi-pronged effort to address intersecting issues: protecting voting
rights, addressing the racial wealth gap, expanding access to financial services, advancing criminal justice reform,
canceling student debt, ending discrimination in housing, and more. I urge you to share your opinions on these
and other vitally important topics.

And if you agree that 2021 is a critically important year for bold high-impact
work defending democracy and expanding justice and equality, I urge you to go
one step further and join us. Make a gift of $25, $35, $50 or more and become
the newest member of America’s leading civil liberties organization.

I hope you’ll respond right away because we need your participation as we work to move our country
forward.

* Do you agree that ending systemic racism must be a top civil liberties priority in 2021?

* Do you believe that white supremacists and other extremists are a serious and immediate threat to our
democracy?

« Are you concerned about ongoing voter suppression and gerrymandering of congressional districts that
could dilute the power of Black and Brown voters for more than a decade?

¢ Do you agree that we must urgently address police violence against Black and Brown communities and
press for other fundamental reforms of our criminal justice system?
Case 3:21-cv-00865-G-BN Document 3 -#iled 04/15/21 Page 33 0f 38 PagelD 37

Our survey is about more than giving voice to your convictions. We want your opinion about what works
best when it comes to advancing civil liberties and defending the democratic principles we hold dear. That’s why
the survey also asks you to evaluate the ACLU’s key strategies for protecting our constitutional rights.

Your survey answers will be held in strict confidence and tabulated with those of other respondents in
aggregate to inform our outreach efforts and strategies. Let me point out some of the most critical work the
ACLU is engaged in right now. With your immediate support, the ACLU can:

* Keep building on the ACLU’s long history of fighting for racial justice, working side by side with
people and groups in impacted communities to achieve meaningful and sustained progress.

* Strive to restore protections for asylum seekers, seek accountability and damages for families
traumatized by family separation, and take legal action to free vulnerable immigrants from
unnecessary detention.

* Use our on-the-ground presence in states all across the country to continue to defend access to
abortion and LGBTQ equality — stopping bad bills before they pass in state legislatures and
developing effective legal strategies that address the changing make-up of the courts.

* Work to advance positive reforms that protect voting rights in states across the country and to ensure
gerrymandering and other abuses don’t distort the democratic process.

None of these goals will be easily achieved. But with you by our side, we can press for urgently needed
progress protecting our fundamental freedoms.

That’s why it’s critical that you take two steps right now.
FIRST, complete the enclosed ACLU 50-State Survey by answering a few short
questions. Your responses are essential in shaping our work in the critical weeks
and months ahead.
SECOND, return your completed survey with a generous donation of $25, $35,
$50 or more to become the newest member of the ACLU’s passionate community

of people committed to defending and expanding our fundamental freedoms.

Serious challenges lie ahead. But if we act together, we can help our country live up to its promise of
liberty and justice for all. I really hope you’ll join us.

Sincerely,

Anthony D. Romero
Executive Director

PS. | Thank you in advance for completing the enclosed ACLU 50-State Survey and sending a generous
donation today. I know how much we can achieve working side by side.
Case 3:21-cv-00865-G-BN_ Document 3_ Filed 04/15/21 Page 34 of 38 PagelD 38
VACCINE INFORMATION STATEMENT

Tdap (Tetanus, Diphtheria, Pertussis)
Vaccine: What You Need to Know

Many Vaccine Information Statements are
available in Spanish and other languages.
See www.immunize.org/vis

Hojas de informacién sobre vacunas estan
disponibles en espafiol y en muchos otros
Idiomas. Visite www.immunize.org/vis

 

 

 

[ 1 | Why get vaccinated? |

Tdap vaccine can prevent tetanus, diphtheria, and
pertussis.

 

Diphtheria and pertussis spread from person to
person. Tetanus enters the body through cuts or
wounds.

" TETANUS (T) causes painful stiffening of the
muscles. Tetanus can lead to serious health
problems, including being unable to open the
mouth, having trouble swallowing and breathing,
or death.

* DIPHTHERIA (D) can lead to difficulty breathing,
heart failure, paralysis, or death.

* PERTUSSIS (aP), also known as “whooping
cough,” can cause uncontrollable, violent coughing
which makes it hard to breathe, eat, or drink.
Pertussis can be extremely serious in babies and
young children, causing pneumonia, convulsions,
brain damage, or death. In teens and adults, it can
cause weight loss, loss of bladder control, passing
out, and rib fractures from severe coughing.

 

 

[ 2 | Tdap vaccine |

 

Tdap is only for children 7 years and older,
adolescents, and adults.

Adolescents should receive a single dose of Tdap,
preferably at age 11 or 12 years.

Pregnant women should get a dose of Tdap during
every pregnancy, to protect the newborn from
pertussis. Infants are most at risk for severe, life-
threatening complications from pertussis.

Adults who have never received Tdap should get a
dose of Tdap.

Also, adults should receive a booster dose every
10 years, or earlier in the case of a severe and dirty
wound or burn. Booster doses can be either Tdap or
Td (a different vaccine that protects against tetanus
and diphtheria but not pertussis).

Tdap may be given at the same time as other
vaccines.

 

3 Talk with your health care
provider

Tell your vaccine provider if the person getting the

vaccine:

* Has had an allergic reaction after a previous
dose of any vaccine that protects against tetanus,
diphtheria, or pertussis, or has any severe, life-
threatening allergies.

+ Has had a coma, decreased level of consciousness,
or prolonged seizures within 7 days after a
previous dose of any pertussis vaccine (DTP,
DTaP, or Tdap).

- Has seizures or another nervous system problem.

* Has ever had Guillain-Barré Syndrome (also
called GBS).

* Has had severe pain or swelling after a previous
dose of any vaccine that protects against tetanus
or diphtheria.

In some cases, your health care provider may decide
to postpone Tdap vaccination to a future visit.

 

People with minor illnesses, such as a cold, may be
vaccinated. People who are moderately or severely ill
should usually wait until they recover before getting
Tdap vaccine.

Your health care provider can give you more
information.

  

U.S. Department of
Health and Human Services
Centers for Disease

Control and Prevention

  

   
Case 3:21-cv-00865-G-BN Document 3 Filed.04/15/21 Page 35 of 38 PanelD 39

 

 

[ 4 | Risks of a vaccine reaction

 

« Pain, redness, or swelling where the shot was given,
mild fever, headache, feeling tired, and nausea,
vomiting, diarrhea, or stomachache sometimes
happen after Tdap vaccine.

People sometimes faint after medical procedures,
including vaccination. Tell your provider if you feel
dizzy or have vision changes or ringing in the ears.

As with any medicine, there is a very remote chance
of a vaccine causing a severe allergic reaction, other
serious injury, or death.

 

5 What if there is a serious
problem?

An allergic reaction could occur after the vaccinated
person leaves the clinic. If you see signs of a

severe allergic reaction (hives, swelling of the face

and throat, difficulty breathing, a fast heartbeat,
dizziness, or weakness), call 9-1-1 and get the person
to the nearest hospital.

 

 

For other signs that concern you, call your health
care provider.

Adverse reactions should be reported to the Vaccine
Adverse Event Reporting System (VAERS). Your
health care provider will usually file this report, or
you can do it yourself. Visit the VAERS website at
www.vaers.hhs.gov or call 1-800-822-7967. VAERS
is only for reporting reactions, and VAERS staff do not
give medical advice.

 

6 The National Vaccine Injury
Compensation Program

 

 

The National Vaccine Injury Compensation
Program (VICP) is a federal program that was
created to compensate people who may have been
injured by certain vaccines. Visit the VICP website
at www. hrsa.gov/vaccinecompensation or call
1-800-338-2382 to learn about the program and
about filing a claim. There is a time limit to file a
claim for compensation.

 

 

[ 7 | How can I learn more? |

 

« Ask your health care provider.

* Call your local or state health department.

* Contact the Centers for Disease Control and
Prevention (CDC):
- Call 1-800-232-4636 (1-800-CDC-INFO) or
- Visit CDC’s website at www.cdc.gov/vaccines

 

Vaccine Information Statement (Interim) |

Tdap (Tetanus, Diphtheria, fees
Pertussis) Vaccine

04/01/2020 | 42U.S.C. § 300aa-26

Office use onty

 

 
 

 

- PARKLAND HEAONSE HOSFITAL SksTEment 3 Filed. 04/15/91 Page 36 of 388 Pagel AQs 43.2001

Dallas, Texas
° Name: HENDERSON, JERAL Gender: M
AMBULATORY CONSENT TO DOB: 12-13-1959 Age: 61
MEDICAL TREATMENT ACT 296 HAR: 634166411 Location: 500503

eh

CSN: 400521914

 

 

PATIENT RIGHTS AND RESPONSIBILITIES

AS A PATIENT, YOU HAVE THE RIGHT TO:

participate in the development and implementation of your plan of care.

information necessary to make informed decisions regarding your care, treatment, and services.

request, accept or refuse treatment, to be informed of the medical consequences of refusal.

formulate advance directives, have hospital staff and practitioners comply with those directives, and appoint a surrogate to make health

care decisions on your behalf.

have individuals and physicians of your choice notified promptly of your admission to the hospital.

personal privacy and an environment that preserves dignity and contributes to your positive seif image.

receive considerate and respectful care (including consideration of the psychosocial, spiritual, and cultural variables that influence the

perceptions of illness).

receive care in a safe setting, free from all forms of neglect, exploitation, abuse and harassment.

confidentiality of your information and clinical records.

access to information in your clinical records by you and your legally designated representative within a reasonable time frame.

freedom from restraint or seclusion that is not medically necessary or not imposed to ensure the immediate physical safety of you, staff or

others and safe implementation of restraint or seclusion when used.

receive visitors (including support persons), subject to clinical restrictions or limitation, including the right to determine who may or may not

visit.

. reasonable response to request and needs for treatment or service regardless of age, race, ethnicity, national origin, religion, culture,
language, physical or mental disability, socioeconomic status, sex, sexual orientation and gender identity or expression.

. end-oflife care that optimizes comfort and dignity, effectively manages pain and includes consideration of psychosocial, spiritual and
cultural concems.

. receive information about patient rights and patient complaint resolution processed.

. participation in discussion and resolution or ethical issues that affect your care.

. to be informed of any experimentation, research or educational projects affecting your treatment and refuse to participate in any such
activities without jeopardizing your access to care.

. have alegally authorized representative exercise these rights on your behalf to the extent permitted by law.

. feceive information in a manner that you can understand.

. give or withhold consent regarding the production or use of recordings, films, photographs, videos, or other images of you for purposes
other than the provision of care, and also to receive the cessation of such production or use.

. receive information about the individuals responsible for providing your care, including student doctors, nurses, and other
healthcare providers who assist in care. .

22. access protective and advocacy services.

23. receive information about hospital policy regarding Cardiopulmonary Resuscitation (CPR) in the event your circulatory or respiratory

function stops and communicate your wishes and be involved in treatment decisions regarding CPR.

A MINOR RECEIVING COMPREHENSIVE MEDICAL REHABILITATION SERVICES IS ENTITLED TO:
4. appropriate treatment in the least restrictive setting available.
not receive unnecessary or excessive medication.
an individualized teatment plan and to participate in the development of the plan.
a humane treatment environment that provides reasonable protection from harm and appropriate privacy for personal needs.
separation from adult patients.
regular communication between the minor patient and the patient's family.

3.
5.
AS A PATIENT, YOU HAVE THE RESPONSIBILITY TO:
1.
3.

AZO OP NOW SON

-0'°

a
N

Na eh eh et —> a
ooo NOOO - Ww

N
=

2
4
6

provide complete and accurate information that facilitates your care, teatment and services.
ask questions or acknowledge when you do not understand the treatment course or care decision.
follow your treatment plan and the hospital’s instructions, rules and regulations.

4. respect the rights of others, being considerate and respectful of patients, visitors and staff.

5. fulfill financial obligations to the hospital and physician.
CONCERN REGARDING YOUR CARE
You have the right to tell us when you have a concern or complaint about your health care services. If you present a concern, your care will not be
affected in any way. An issue can be addressed most promptly by talking with your nurse or other health care provider. if you feel an issue is not
being addressed appropriately, please contact the PHHS Patient Relations Department at 469-419-0820. A representative will contact you within
48 hours. You may file a complaint directly with an oversight agency regardless of whether you have used the PHHS complaint process. If you
feel your concern is not being addressed by PHHS, you may contact:

2

Texas Department of State Health Services KEPRO (for Medicare patients)

Health Facility Compliance Group (MC1979) 5201 West Kennedy Boulevard, Suite 900
P.O. Box 149347 Tampa. FL 33609

Austin, TX 78714-9347 1-888-315-0636 or TTY 1-855-843-4776
888-973-0022 Toll-Free Fax: 1-844-878-7921

The Joint Commission

Office for Civil Rights (discrimination concerns)
One Renaissance Boulevard U.S. Department of Health & Human Services

1301 Young Street, Suite 1169
Oakbrook Terrace, IL 60181 ,
1-800-994-6610 Dalias, TX 75202

Fax: 630-792-5636 1-800-669-4000
Form Number: ACTO01 (Page 3 of 3) Revised Date: 06/12/2020

Office of Quality and Patient Safety
Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 37 of38 PagelD 41
M7

Social Security Administration
Retirement, Survivors, and Disability Insurance

Notice of Disapproved Claim

Office of Central
Operations
1500 Woodlawn Drive
Baltimore, Maryland 21241-1500
Date: a vil 12, 2021
pet UeN DY AGA] ynfudpantat yy gag] feUtbNagg hal jug Ulan G|pagfeadttafte BNC#: M1521K84828-A

0001189 00007401 1 MB 0.450 0407M0CTR7PI T37 P7
fa ANNETTE HENDERSON
Sa 2001 N FITZHUGH AVE

APT 114

DALLAS, TX 75204-4684

 

We are writing to tell you that you do not qualify for
disability benefits.

Why We Cannot Pay You

You do not qualify for disability benefits because you have not
worked long enough under Social Security.

We figure work under Social Security in credits. Please read
the enclosed pamphlet, "How You Earn Social Security Credits,"
which explains how the credits are earned and how many a person
must, have to receive benefits.

OTOCNONNNNNNN LOVOIT IdLULD »FIIOOWAOENZI0ZD. -681100N.

Since you do not have enough work credits to qualify for
benefits, we did not make a decision about whether you are
disabled under our rules.
Other Social Security Benefits
You are not due any other Social Security benefits. In the
future, if you think you may qualify for benefits from us, you
will need to apply again.
Other Information

Your insured status not met for disability benefits.

Need Help Getting A Job?

SEE NEXT PAGE
Case 3:21-cv-00865-G-BN Document 3 Filed 04/15/21 Page 38 o0f38 PagelD 42

21M1521K84828-A Page 2

If you want to ask about counseling, training, and other
services to help you in going to work, contact the nearest State
vocational rehabilitation office. Their phone number is in the
blue pages of your telephone book under State Government. You
can also go to our Office of Employment Support Programs'
website at www.chooseworkttw.net/resource/ jsp/searchByState. jsp.
Click on the State where you live and it will provide your local
vocational rehabilitation agency's address and telephone number.

 

Do You Disagree With The Decision?

If you do not agree with this decision, you have the right to
appeal. We will review your case ahd look at any new facts you
have. A person who did not make the first decision will decide
your case. We will review the parts of the decision that you
think are wrong and correct any mistakes. We may also review
the parts of our decision that you think are right. We will
make a decision that may or may not be in your favor.

* You have 60 days to ask for an appeal.

e The 60 days start the day after you receive this letter.
We assume you received this letter 5S days after the date on
it unless you show us that you did not receive it within
the 5-day period.

* You must have a good reason if you wait more than 60 days
to ask for an appeal.

e You can file an appeal with any Social Security office.
You must ask for an appeal in Writing. Please use our
"Request for Reconsideration" form, SSA-561-U2. You may go
to our website at www.socialsecurity.gov/fonline/ to find
the form. You can also call, write, or visit us to request
the form. If you need help to fill out the form, we can
help you by phone or in person.

New Application
You have the right to file a new application at any time, but
filing a new application is not the same thing as appealing

this decision. If you disagree with this decision and you file
a new application instead of appealing:

*® you might lose some benefits, or not qualify for any
benefits, and

* we could deny the new application using this decision, if
the facts and issues are the same.

So, if you disagree with this decision, you should file an
appeal within 60 days.

SEE NEXT PAGE
